Citation Nr: 0502270	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  00-20 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a neck disability 
claimed as secondary to the veteran's service-connected 
bronchiectasis.

2.  Entitlement to service connection for a back disability 
claimed as secondary to the veteran's service-connected 
bronchiectasis.

3.  Entitlement to an increased evaluation for 
bronchiectasis, currently evaluated as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
February 1968.

This matter comes before the board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating determination by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran appeared at a Board hearing in June 2004. 

The issues of service connection for chronic neck disability 
and for back disability secondary to the veteran's service-
connected bronchiectasis are remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDING OF FACT

At his June 2004 Board hearing, the veteran indicated that he 
no longer wished to pursue an appeal on the issue of 
entitlement to an evaluation in excess of 60 percent for 
bronchiectasis.




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant, as it relates to an evaluation in excess of 60 
percent for bronchiectasis, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2003).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  The appellant, 
through testimony at his June 2004 Board hearing, withdrew 
his appeal as to the issue of entitlement to an evaluation in 
excess of 60 percent for bronchiectasis.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice as it relates to this issue.


ORDER

The appeal, as to the issue of entitlement to an evaluation 
in excess of 60 percent for bronchiectasis, is dismissed.


REMAND

As noted above, service connection is currently in effect for 
bronchiectasis.

Preliminary review of the claims file reveals varying 
opinions as to the impact the service-connected 
bronchiectasis has on his neck and back disorders.  

The Board notes that the veteran currently has multi-level 
cervical and lumbar disc disease with herniations, bulging, 
and spinal stenosis, in the lumbar spine, and herniating and 
bulging in multiple cervical vertebrae.  

In support of his appeal, the veteran has submitted a July 
2000 report from S. E., M.D., wherein he indicates that 
chronic coughing is known to cause fractures of the ribs.  
Dr. E. further reported that chronic coughing has also been 
known to aggravate a cervical and lumbar disc.  He stated 
that every time a patient coughed the muscles of the cervical 
spine and low back contract, causing the disc to be squeezed 
and the herniation to become larger causing more clinical 
symptoms.  He noted that this had happened in the veteran.  

In an August 2000 report, M. E., M.D., indicated that the 
veteran's chronic cough had contributed to the disc 
herniations and exacerbated the symptoms due to degenerative 
changes in his cervical and lumbar spine.  

In a November 2000 report, M. F., M.D., indicated that the 
veteran's cough certainly was an aggravating factor and 
probably was a proximate cause of his multiple disk 
herniations.  He stated that it was his belief that the 
bronchiectasis that the veteran developed following his 
pneumonia in service had an adverse effect on his cervical 
and lumbar disc disease.  

Finally, in a July 2004 letter, M. T., M.D., indicated that 
severe coughing episodes could aggravate the veteran's 
chronic neck and back problems.  She further noted that it 
could also cause aggravation or progression of his 
degenerative disc disease in both the cervical and lumbar 
regions.  

In contrast, the January 2000 VA examiner, indicated that 
that it was less likely than not that the veteran's neck and 
back problems were related to his service-connected 
bronchiectasis.  He further noted the history of the 
veteran's work-related back injuries.  Moreover, a November 
2003 VA examiner indicated that the veteran did not have any 
complications secondary to his pulmonary disease.  

The Board notes that service connection is warranted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Service connection can be granted for disability that is 
aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disease or injury.  
Allen v. Brown, 7 Vet. App. 439 (1995).  While the Board 
notes that the VA examiners have indicated that there is no 
direct relationship, they have not addressed the issue of the 
veteran's service-connected bronchiectasis aggravating any 
current neck and back disorder.  Under the circumstances, the 
Board believes that further development is necessary to 
ensure an informed record for appellate review. 

The veteran is hereby informed of the need to submit all 
pertinent evidence he may have in his possession.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should arrange for the veteran 
to undergo appropriate VA examination to 
determine the nature and etiology of any 
current neck/cervical spine and low back 
disorders.  All necessary special studies 
should be performed and all pertinent 
clinical findings reported in detail.  
The claims folder should be made 
available to the examining physician for 
review.  

After reviewing the claims file and 
examining the veteran, the examiner 
should respond to the following:
     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that any current neck/cervical spine 
and/or back disorders are causally 
related to the veteran's period of 
service?  

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the veteran's service-connected 
bronchiectasis caused, or has aggravated, 
any current neck/cervical spine and/or 
low back disorders?  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If any of the claims remain 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


